t c summary opinion united_states tax_court cecil and patricia kirkpatrick petitioners v commissioner of internal revenue respondent docket no 30252-08s filed date cecil and patricia kirkpatrick pro sese patricia montero for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and rule procedure respondent issued a notice_of_deficiency to petitioners in which he determined a deficiency of dollar_figure as well as a sec_6662 accuracy-related_penalty of dollar_figure for the issues for decision are whether petitioners are entitled to deductions claimed for unreimbursed employee business_expenses reported on schedule a itemized_deductions are entitled to deductions claimed for business_expenses reported on schedule c profit or loss from business and are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when they filed their petition cecil kirkpatrick mr kirkpatrick and patricia kirkpatrick petitioner were both employees for petitioner was employed by the california autism foundation caf additionally petitioner operated a sole_proprietorship business 1other adjustments made to petitioners’ itemized_deductions are computational and will not be discussed petitioner maintained a home_office for her business mr kirkpatrick was an employee of the state of california caf had a reimbursement policy policy in place during the year in issue the policy listed four areas of education and training the first area was minimal educational requirements caf offered in-house training for these requirements and those employees who did not attend had to pay for equivalent training elsewhere the second area was compulsory job skill enhancement caf would pay course workshop or training fees for job skill enhancement unless it offered in-house training for the same subject matter and the employee did not attend the third area was voluntary job skill enhancement caf provided reimbursement for training in this area at its discretion if there was money in the budget and the employee committed to year_of_service to caf after the training the fourth area was licensed administrator certification training caf would pay for the first course that was required before an employee could take the licensed administrator test if an employee did not take the test and pass it within days of completing the course the employee had to take the course and the test again the employee would be responsible for the cost associated with retaking the course and 2respondent conceded at trial that petitioner maintained a home_office the test employees were also responsible for certification renewal costs petitioner submitted reimbursement request forms to caf for two training courses and one license renewal infection control laughter in the workplace and her physch tech license all of her requests were denied in addition to her job with caf petitioner operated a business petitioner gave dsp educator as her principal business or profession on schedule c petitioners claimed a deduction of dollar_figure for job expenses and certain miscellaneous deductions on schedule a for two forms 2106-ez unreimbursed employee business_expenses were attached to petitioners’ joint federal_income_tax return one for petitioner and one for mr kirkpatrick on petitioner’s form 2106-ez petitioners claimed a deduction of dollar_figure for unreimbursed employee business_expenses consisting of travel_expenses of dollar_figure other business_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure on mr kirkpatrick’s form 2106-ez petitioners claimed a deduction of dollar_figure for unreimbursed employee business_expenses consisting of parking fees tolls and transportation_expenses that did not involve overnight travel of dollar_figure travel_expenses of dollar_figure other business_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure petitioners reported gross_income of dollar_figure on schedule c for they reported a tentative loss of dollar_figure after deducting all of petitioner’s expenses except the expenses for business use of their home petitioners claimed a deduction of dollar_figure for expenses for the business use of their home and reported a net_loss of dollar_figure on schedule c they attached form_8829 expenses for business use of your home to their return they included deductible mortgage interest real_estate_taxes insurance repairs and maintenance and depreciation of their home in the computation of the home_office deduction they reported that petitioner used percent of their home for her office on line of form_8829 petitioners entered a loss of dollar_figure for the amount from schedule c line plus any net gain_or_loss derived from the business use of your home and shown on schedule d or form_4797 this amount is greater than the amount petitioners reported on schedule c line and petitioners did not attach either a schedule d capital_gains and loses or form_4797 sales of business property to their return respondent disallowed all of petitioners’ parking tolls and transportation_expenses travel_expenses meals and entertainment_expenses and other business_expenses reported on schedule a respondent also disallowed all of petitioners’ car and truck expenses and expenses for business use of their home reported on schedule c additionally respondent determined that petitioners are liable for an accuracy-related_penalty of dollar_figure discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal family or living_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 to show that the expense was not for personal reasons the taxpayer must show that the expense was incurred primarily to benefit his or her business and there must have been a proximate relationship between the claimed expenses and the business see walliser v commissioner supra pincite the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his or her own making 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir travel_expenses including meals_and_lodging entertainment_expenses and expenses with respect to listed_property however must be substantiated by adequate_records or sufficient evidence corroborating the taxpayer’s own statement showing the amount of each expenditure time and place of the travel or entertainment business_purpose of the expense and in the case of entertainment_expenses the business relationship to the taxpayer of the person being entertained sec_274 sec_1_274-5t and b temporary income_tax regs fed reg date to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book a diary a log a statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of the expenditure or use sec_1 5t c i temporary income_tax regs fed reg date if a taxpayer does not have adequate_records to substantiate each element of an expense he may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborating evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating certain expenses i petitioners’ unreimbursed employee business_expenses in order to deduct unreimbursed employee business_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer 788_f2d_1406 9th cir affg tcmemo_1984_533 a petitioners’ other business_expenses petitioner introduced into evidence caf’s reimbursement policy for education and training petitioner also introduced into evidence reimbursement requests for training courses that were denied by caf it is clear from the record caf did not reimburse petitioner but the question remains whether petitioners substantiated the fees for petitioner’s training courses and license petitioners introduced into evidence certificates of completion for two training courses petitioners did not produce any evidence that they paid for the training courses petitioners did introduce into evidence checking account statements but there were no entries for payments made for either of the training courses petitioners have not substantiated the fees for the training courses therefore they are not entitled to a deduction for those fees petitioners also introduced into evidence petitioner’s renewal record from the board_of vocational nursing and psychiatric technicians the renewal record reflects a renewal fee paid for petitioner’s nursing and psychiatric technician license license of dollar_figure the court finds that petitioner paid dollar_figure to renew her license and that petitioners are entitled to a deduction in that amount petitioners claimed a deduction for thousands of dollars for other business_expenses petitioners introduced into evidence copious receipts for expenses many for years not in issue although some receipts for were introduced into evidence no explanation was given as to the business_purpose for those 3petitioner requested reimbursement of dollar_figure for the renewal of her license she provided no explanation why she requested less than the full amount she paid to renew her license expenditures see sec_274 sec_1_274-5t and b temporary income_tax regs supra for those expenses that could be estimated petitioners provided no basis upon which the court could make an estimate see vanicek v commissioner t c pincite therefore respondent’s determination to disallow petitioners’ deductions for other business_expenses in excess of the dollar_figure petitioner paid to renew her license is sustained b petitioners’ meals and entertainment travel and parking tolls and transportation_expenses petitioners claimed a deduction for meals and entertainment_expenses of dollar_figure travel_expenses of dollar_figure and parking tolls and transportation_expenses of dollar_figure petitioners introduced into evidence receipts for vehicle repairs auto insurance car registration renewals and a toll_charge account statement for neither petitioner nor mr kirkpatrick testified to the business purposes of these expenses or provided any additional information about how these expenses related to either of their positions as employees petitioners have failed to substantiate any of these expenses therefore respondent’s determination to 4petitioners introduced into evidence telephone bills for three different telephone carriers but they gave no explanation as to the business_purpose of any of their telephone calls petitioner testified that the advance on her paycheck stubs was for her cell phone she provided no further explanation petitioners also introduced into evidence receipts for pool repairs and home improvements no business_purpose was given for the pool repairs and most of the home improvement receipts were for years not in issue disallow petitioners’ meals and entertainment travel and parking tolls and transportation_expenses is sustained ii petitioners’ schedule c expenses petitioners’ car and truck expenses and home_office deduction are the only schedule c items in issue a petitioners’ car and truck expenses at trial respondent clarified that before trial petitioners substantiated all of their car and truck expenses but that some of the expenses are deductible as unreimbursed employee_expenses and should have been properly reported on schedule a petitioners provided no evidence that respondent’s reclassification of a portion of their car and truck expenses was improper therefore the court sustains respondent’s reclassification of a portion of petitioners’ car and truck expenses claimed on schedule c as expenses that should have been properly reported on schedule a b petitioners’ home_office deduction sec_280a provides as a general_rule that no deduction otherwise allowable to an individual shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a however provides that the general_rule of sec_280a is not applicable for certain business use of the home there are limits to the deductions allowed in sec_280a sec_280a limits a taxpayer’s deductions for the business use of a dwelling to the amount by which the gross_income generated from the business activity conducted in the dwelling exceeds the sum of the deductions for expenses allocable to such activity whether or not the dwelling is so used and the deductions allocable to the trade_or_business in which the use occurs but not allocable to such use see martin v commissioner tcmemo_1996_503 affd per curiam without published opinion 155_f3d_559 4th cir in other words no deduction for use of a dwelling may be claimed if the deduction would give rise to or increase a net_loss from the business to which the deduction relates id citing grinalds v commissioner t c memo this interpretation of sec_280a is confirmed by the legislative_history of the most recent relevant amendment to that section 5respondent does not dispute that petitioners are allowed a home_office deduction the issue is the amount of the deduction see supra note reasons for change limitations on deduction the committee believes that a home_office deduction to which sec_280a applies should not be used to reduce taxable_income from the activity to less than zero in adopting the provisions of the bill the committee reemphasizes that sec_280a was enacted because of concerns about allowing deductions for items which have a substantial personal component relating to the home most taxpayers cannot deduct and which frequently do not reflect the incurring of significantly increased costs as a result of the business activity and that the provision should be interpreted to carry out its objectives which explanation of provisions limitations on deduction in general --the bill limits the amount of a home_office deduction other than expenses that are deductible without regard to business use such as home mortgage interest to the taxpayer’s gross_income from the activity reduced by all other deductible expenses attributable to the activity but not allocable to the use of the unit itself thus home_office_deductions are not allowed to the extent that they create or increase a net_loss from the business activity to which they relate h rept pincite 1986_3_cb_1 petitioners reported schedule c gross_income of dollar_figure and after expenses a tentative loss of dollar_figure as discussed above the home_office deduction cannot create or increase a net_loss from the business activity to which the deduction relates therefore petitioners are not entitled to a home_office deduction for iii accuracy-related_penalty sec_6662 and b imposes a 20-percent accuracy- related penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency sec_7491 in order to meet that burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate higbee v 6after the notice_of_deficiency was issued and before trial petitioners substantiated expenses of dollar_figure for the business use of their home to respondent’s satisfaction at trial petitioners failed to substantiate any further expenses for the business use of their home the court notes that to the extent substantiated deductions are disallowed under sec_280a they may be carried forward to the succeeding taxable_year see sec_280a 7the court need not determine whether petitioners are liable for the accuracy-related_penalty due to negligence commissioner 116_tc_438 once that burden is met the taxpayer bears the burden of proving that the accuracy- related penalty does not apply because of reasonable_cause substantial_authority or the like sec_6662 sec_6664 higbee v commissioner supra pincite respondent has met his burden of production for an accuracy-related_penalty based on a substantial_understatement_of_income_tax because petitioners’ understatement of income_tax exceeds dollar_figure an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id petitioners provided no evidence that they acted in good_faith and with reasonable_cause accordingly respondent’s determination of the accuracy-related_penalty is sustained to reflect the foregoing decision will be entered under rule
